Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 1-3, filed 12/28/20, with respect to the rejection of claims 1, 5-15, and 19-20 have been fully considered and are persuasive.  Specifically, the inserts 230 of Patil already have a tailored cam mechanism for moving the inserts radially inward and the modification of Patil, in view of CN-2429287, would improperly change the principle operation of Patil.  The rejection of claims 1, 5-15, and 19-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Patil (US 2014/0037394) was found to be the closest prior art.  Patil discloses a pipe threader configured to rotate a die (See Figure 1), the pipe threader comprising: a housing 310; a drive assembly including a motor and an output gear having a first plurality of teeth [0042], the output gear receiving torque from the motor [0042]; and a die holder (See Figure 3) defining a rotational axis, the die holder including a gear member 220 including an outer circumference with a second plurality of teeth engaged with the first plurality teeth of the output gear (See Figure 3), such that the die holder is rotatable in response to receiving torque from the output gear, and an inner circumference with a 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Patil, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 16, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722